Citation Nr: 0000780	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  97-20 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for nerves secondary to 
service-connected hypertension.

2.  Entitlement to an increased rating for hypertension with 
neuropathy and retinopathy, currently rated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty between July 1979 and 
January 1985.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1993 and February 1999 rating 
decision of the Atlanta, Georgia, Department of Veterans 
Affairs Regional Office (VARO).

The record does not show that VARO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
The United States Court of Appeals for Veterans Claims 
(Court) has recently held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are present which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  Competent medical evidence has not been presented showing 
a nexus, or link, between any current psychiatric disorder 
and the appellant's service-connected hypertension.

2.  The appellant's service-connected hypertension is 
currently manifested by diastolic blood pressure readings 
predominately less than 130 and mild neuropathy and 
retinopathy.


CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for a 
nervous disorder secondary to hypertension has not been 
presented.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.310(a) (1999).

2.  The schedular criteria for a rating in excess of 40 
percent for hypertension with neuropathy and retinopathy are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.321, Part 4, Diagnostic Code 7101 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Service Connection

The appellant seeks service connection for a nervous disorder 
secondary to service-connected hypertension.  Service 
connection may be granted, when the facts, as shown by the 
evidence, establish that a particular injury or disease 
resulting in chronic disability was incurred in service, or, 
if pre-existing service, was aggravated therein.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).  
In the case of any disease diagnosed after discharge, service 
connection may be granted when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  Service 
connection is presumed if a veteran manifests a chronic 
disease, such as psychosis, to a degree of at least 10 
percent within one year after separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1999).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

In this case, competent medical evidence has not been 
presented showing a nexus, or link, between any current 
psychiatric disorder and the appellant's service-connected 
hypertension.  The evidence of record shows that the 
appellant was diagnosed with depressive reaction on VA 
psychiatric examination in January 1998 and that he was 
followed by the VA Mental Health Clinic since about 1995.  In 
May 1995, a VA treatment note indicated that the appellant 
was experiencing emotional stress due to divorce and that he 
was seen by the Mental Health Clinic for treatment of 
depression.

The appellant contends that his nerves are secondary to 
hypertension.  However, competent medical evidence supporting 
this belief has not been submitted.  The Board cannot rely 
solely on the appellant's statements as he is a layperson 
with no medical training or expertise.  See Espiritu v. 
Derwinski, 2 Vet.App. 482 (1992); Moray v. Brown, 5 Vet.App. 
211 (1993).  Moreover, lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded.  
Lathan v. Brown, 7 Vet.App. 359, 365 (1995); Grottveitt v. 
Brown, 5 Vet. App. 91, 93 (1993); Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).

Therefore, in view of the above, the Board concludes that a 
well grounded claim for service connection has not been 
presented.

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995). VARO 
successfully completed this obligation in its May 1999 
statement of the case.  Likewise, the Board's discussion 
above informs the appellant of the requirements for the 
completion of his application for the claim for service 
connection.

II.  Claims for Increase

The appellant contends that the evaluation assigned his 
service-connected hypertension with neuropathy and 
retinopathy does not reflect adequately the severity of his 
symptomatology.  He asserts that the evaluation should be 
increased.  A claim for an increased evaluation is well 
grounded where the claimant asserts that a higher rating is 
justified due to an increase in severity of the service-
connected condition.  See Caffrey v. Brown, 6 Vet.App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet.App. 629, 631-632 
(1992).  As the appellant has claimed that his disabilities 
are more severe, his claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  In making its 
determination, the Board analyzes the extent to which a 
service-connected disability adversely affects a veteran's 
ability to function under the ordinary conditions of daily 
life, and bases the assigned rating, as far as practicable, 
on the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 410 
(1999).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999).  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (1999).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

For hypertension, the VA Schedule for Rating Disabilities 
provides a 40 percent rating is provided where the diastolic 
pressure reading is predominantly 120 or more.  A 60 percent 
rating is provided where the diastolic pressure reading is 
predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1999).

A review of the medical evidence of record shows that the 
appellant's diastolic blood pressure is consistently well 
below 130.  On recent VA examination in January 1999, his 
diastolic blood pressure was between 110 and 122.  On VA 
examinations in October 1992 and December 1994, his diastolic 
blood pressure was 120 and 104, respectively.  Accordingly, 
the Board finds that the criteria for an increased rating are 
not met.  We note that the evidence of record reflects the 
presence of mild hypertensive retinopathy, according to eye 
examination in November 1998.

The provision of 38 C.F.R. § 3.102 is not for application in 
this case as there is not an approximate balance of the 
positive and negative evidence, which does not satisfactorily 
prove or disprove the claim, for the reasons discussed above.


ORDER

Service connection for nerves is denied.

An increased rating for hypertension with neuropathy and 
retinopathy is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

